DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 27 February, 2020. Claims 1-12 are pending in the instant application and currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 27 February, 2020, has been placed in the application file and the information referred to therein has been considered.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that 

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. § 103 as being unpatentable over the combined teachings of Lauterbach and et al., (2005), Dye et al. (U.S. Patent No. 9,097,713 B2, issued 04 August, 2015, and claiming priority to 02 September, 2009), Steigerwald (U.S. Patent No. 10,072,274 B2, issued 11 September, 2018, and claiming priority to 20 November, 2009), and Towner et al. (U.S. Patent No. 10,428,314 B2, issued 01 October, 2019, and claiming priority to 24 October, 2008). Claim 1 is directed toward a recombinant MVA vector comprising a first nucleic acid encoding at least one immunogenic protein of a MARV envelope glycoprotein (GP); a second nucleic acid encoding an immunogenic protein of Zaire Ebola virus (ZEBOV) envelope glycoprotein; a third nucleic acid encoding an immunogenic protein of Sudan Ebola virus (SEBOV) envelope glycoprotein; and a fourth nucleic acid encoding an immunogenic protein of Ebola virus Ivory Coast nucleoprotein. Claim 2 references a recombinant MVA vector of wherein the MARV envelope glycoprotein is full-length MARV-Musoke envelope glycoprotein. Claim 3 references a recombinant MVA vector of claim 1, wherein the first nucleic acid encodes an immunogenic protein comprising the sequence set forth in SEQ ID NO.: 6. Claim 4 is directed toward a recombinant MVA vector of wherein the first nucleic acid comprises the sequence set forth in SEQ ID NO.: 5. Claim 5 references a recombinant MVA vector of that comprises a nucleic acid encoding an immunogenic protein having a sequence selected from the group consisting of: SEQ ID NO.: 2, SEQ ID NO.: 4, SEQ ID NO.: 6, SEQ ID NO.: 20, SEQ ID NO.: 29, SEQ ID NO.: 31, and SEQ ID NO.: 37. Claim 6 references a recombinant MVA vector of that comprises a nucleic acid encoding an immunogenic protein comprising the sequence set forth in SEQ ID NO.: 6, SEQ ID NO.: 20, SEQ ID NO.: 29, or SEQ ID NO.: 31. Claim 7 is directed toward a recombinant MVA vector of wherein said nucleic acid comprises the sequence set forth in SEQ ID NO.: 5, SEQ ID NO.: 19, SEQ ID NO.: 28, or SEQ ID NO.:30. Claim 8 is directed toward a recombinant .
Lauterbach and Hochrein (2014) disclose compositions and methods for enhancing vaccine immune responses. In particular, a recombinant modified vaccinia virus Ankara (MVA) encoding a heterologous antigen and CD40L were disclosed. It was reported that MVA has an excellent safety profile and is a good choice for a vaccine vector (see ¶[005]). It was also reported that CD40L provides a powerful adjuvant effect (see ¶[008])). The MVA recombinant may comprise an EBOV or MARV immunogen (see ¶[008]). The amino acid sequence for both murine and human CD40L were provided (SEQ ID NOS.: 1 and 2, respectively). The latter sequence corresponds to those sequences set forth in SEQ ID NOS.: 9 and 10. This teaching does not disclose a multivalent MVA vaccine comprising the MARV, ZEBOV, and SEBOV GPs and Côte D’Ivoire NP protein.
Dye et al. (2015) provide multiple ebolavirus isolates and gene products including the MARV GP (SEQ ID NO.: 6) and SEBOV GP (SEQ ID NO.: 31). Steigerwald (2018) provide multiple EBOV isolates and gene products including the ZEBOV GP (SEQ ID NO.: 20) and SEBOV GP (SEQ ID NO.: 31). Towner et al. (2019) also provide multiple EBOV 
Swenson et al. (2005) state that a safe and effective pan-filovirus vaccine against EBOV and MARV would be highly desirable (see Abstract, p. 3033). The authors note that highly immunogenic EBOV VLPs can be produced from the NP and GP proteins.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the recombinant MVA of Lauterbach and Hochrein, to express the prototypic EBOV immunogens of Dye et al. (2015), Steigerwald (2018), and Swenson et al. (2005). The skilled artisan would have been motivated to express both the GP and NP from various prototypic EBOV isolates such as ZEBOV, SEBOV, and MARV, since Swenson et al. (2005) teaches that EBOV NP and GP produce highly immunogenic VLPs when expressed from an expression construct.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               19 June, 2021